EXHIBIT 3.1 RESTATED CHARTER OF SAKS INCORPORATED (including all amendments through June 9, 2010) ARTICLE I Name The name of the Corporation is SAKS INCORPORATED. ARTICLE II Duration The duration of the Corporation is perpetual. ARTICLE III Address The address of the principal office of the Corporation is 12 East 49th Street, New York, New York 10017. ARTICLE IV For Profit The corporation is for profit. ARTICLE V Purpose The purpose or purposes for which the Corporation are organized are: (a)To purchase, rent, lease, construct or otherwise acquire adequate facilities and to operate therein general department stores and related services enterprises. (b)To enter into partnerships and/or joint ventures with individuals, partnerships and/or corporations for the purpose of transacting and carrying out the business which the Corporation is authorized to conduct. (c)To borrow or raise money for any of the purposes of the Corporation and to issue, make, and/or draw notes, drafts, warrants, bonds, debentures and/or other negotiable or non-negotiable instruments and to secure the payment thereof by mortgage, pledge, conveyance, deed of trust and/or other instrument upon any property of the Corporation. (d)To perform such other acts and things as may be necessary and/or incident to any of the purposes aforesaid. (e)To engage in any other lawful business permitted under the Tennessee General Corporation Act. ARTICLE VI Shares The maximum number of shares of all classes of stock which the Corporation shall have the authority to issue is 510,000,000 shares consisting of (a) 10,000,000 shares of Series Preferred Stock, with a par value of $1.00 per share (herein called the “Series Preferred Stock”), and (b) 500,000,000 shares of Common Stock, with a par value of $.10 per share (herein called the “Common Stock”). The following is a statement of the powers, preferences and rights, and the qualifications, limitations or restrictions thereof, in respect to each class of stock of the Corporation. Section 1.
